IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

AVERY C. VANDERHURST                       *
                                           *
       Plaintiff                           *
                                           *
         v.                                *       Case No. 8:13-cv-02143-PWG
                                           *
OFFICER THOMAS TIPPETT, #1375              *
                                           *
       Defendant                           *

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties in the above-captioned case, by the authorized signatures of their attorneys

below, and pursuant to Fed. R. Civ. P 41(a)(1)(a)(ii), jointly stipulate to the dismissal with

prejudice any and all claims arising from the incident alleged in the Plaintiff’s First Amended

Complaint.

                                                   Respectfully submitted,


                                                   ___________/s/___________________
                                                   Christine M. Collins, Bar No. 14345
                                                   Associate County Attorney
                                                   (signed with permission)
                                                   Attorneys for Defendant
                                                   Montgomery County, Maryland
                                                   101 Monroe Street, Third Floor
                                                   Rockville, MD 20850
                                                   240-777-6700



                                                   ______________/s/__________________
                                                   Veronica B. Nannis, Esquire, Bar No. 15679
                                                   Megan Benevento, Esquire, Bar No. 19883
                                                   Attorneys for Plaintiff
                                                   6404 Ivy Lane, Suite 400
                                                   Greenbelt, Maryland 20770
                                                   301-220-2200
                                     CERTIFICATE OF SERVICE

        I hereby certify that on October 8, 2018, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will automatically send email notification of such
filing to all attorneys of record.




                                                      ________/s/_____________________
                                                      Megan A. Benevento (Bar No. 19883)
                                                      Court-Appointed Counsel for Plaintiff
